In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
ELIZABETH ANN GRAY,                   *
                                      *    No. 15-1542V
                  Petitioner,         *    Special Master Christian J. Moran
                                      *
v.                                    *    Filed: November 1, 2016
                                      *
SECRETARY OF HEALTH                   *    Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,                   *    Guillain-Barré syndrome (“GBS”).
                                      *
                  Respondent.         *
*********************
Russell W. Lewis, IV, Johnson Law Group, Nashville, TN, for Petitioner;
Douglas Ross, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On November 1, 2016, the parties filed a joint stipulation concerning the
petition for compensation filed by Elizabeth Ann Gray on December 17, 2015. In
her petition, petitioner alleged that the influenza vaccine, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she received
on October 3, 2014, caused her to suffer Guillain-Barré Syndrome (“GBS”).
Petitioner further alleges that she suffered the residual effects of this injury for
more than six months. Petitioner represents that there has been no prior award or
settlement of a civil action for damages on her behalf as a result of her condition.

     Respondent denies that the influenza vaccine caused petitioner to suffer
GBS or any other injury.



       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum payment of $125,000.00 in the form of a check payable to
        petitioner, Elizabeth Ann Gray. This amount represents compensation
        for all damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-1542V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2